              Case 2:19-cr-00168-MCE Document 51 Filed 12/08/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     SAUL HEREDIA BOJORQUEZ
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:19-cr-0168 MCE
12
                   Plaintiff,
13
     vs.                               STIPULATION AND ORDER
14                                     CONTINUING STATUS CONFERENCE
15   ANGEL JOVANI BARRAZA GARCIA, SAUL AND EXCLUDING TIME UNDER THE
     ADRIAN HEREDIA BOJORQUEZ, and     SPEEDY TRIAL ACT
16   DOROTEO ASUERES GARCIA,
                                       Date:   December 10, 2020
17
               Defendants.             Time:    10:00 a.m.
                                       Court:  Hon. Morrison C. England, Jr.
18

19

20

21
            The parties to this action, Plaintiff United States of America by and through Assistant
22

23   United States Attorney James Conolly, Defendant Angel Barraza Garcia by and through

24   Attorney Clemente Jimenez, Defendant Adrian Heredia Bojorquez by and through Attorney
25
     Todd D. Leras, and Defendant Doroteo Asueres Garcia by and through Assistant Federal
26
     Defender Megan Hopkins, stipulate as follows:
27
     ORDER CONTINUING STATUS
28   CONFERENCE
                Case 2:19-cr-00168-MCE Document 51 Filed 12/08/20 Page 2 of 5


 1         1.    This matter is presently set for a status conference on December 10, 2020.
 2
           2. By this Stipulation, Defendants request to continue the status conference to March 11,
 3
                 2021, and to exclude time between December 10, 2020 and March 11, 2021, under
 4
                 Local Code T4.
 5

 6         3. This matter involves an alleged conspiracy to distribute heroin. Prosecution of the

 7               matter originated in San Joaquin County Superior Court. It was adopted for federal
 8
                 prosecution based on a criminal complaint and supporting affidavit in early
 9
                 September 2019.
10
           4. Each of the three Defendants remain in pre-trial custody. Their primary language is
11

12               Spanish. Each requires the assistance of a Spanish language interpreter to discuss

13               significant legal matters. The United States has provided defense counsel with
14
                 discovery in the matter. Each defense attorney has initiated review of the discovery
15
                 with their respective clients and prepared to conduct defense investigation. This
16
                 occurred just as state and national events unfolded regarding spread of COVID-19. In
17

18               addition, Assistant Federal Defender Megan Hopkins recently agreed to assist

19               temporarily in the preparation of Defendant Asueres Garcia’s defense in the place of
20
                 her colleague, Assistant Federal Defender Mia Crager, who is on leave.
21
           5. A series of General Orders issued by the Chief Judge for the Eastern District of
22
                 California, including General Orders 612, 617, 618, and 62, have resulted in
23

24               restrictions to public access to federal courthouses within the district from March 18,

25               2020 and continuing to, in effect, the end of the 2020 calendar year.
26
     ///
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00168-MCE Document 51 Filed 12/08/20 Page 3 of 5


 1        6. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
 2
             33-20 ordering all California residents to shelter in place unless their services are
 3
             needed to perform work in critical infrastructure functions. Since that time,
 4
             California has experienced ebbs and flows in coronavirus cases and restrictions,
 5

 6           culminating in the potential for regional lockdowns based on, among other factors,

 7           the remaining capacity of hospital intensive care unit beds. The potential for regional
 8
             shutdowns was announced by Governor Newsom during a press conference on
 9
             December 3, 2020. The combined impact of these events is that defense counsel have
10
             been hampered or delayed in performing investigation and other case preparation
11

12           efforts. Counsel for all three Defendants therefore desire additional time to review

13           the charges and discovery, conduct investigation, and consult with their respective
14
             clients regarding potential defenses in this matter.
15
          7. Counsel for all three Defendants believe that failure to grant the requested
16
             continuance would deny them the reasonable time necessary for effective preparation,
17

18           considering the exercise of due diligence.

19        8. The government does not object to the continuance.
20
          9. Based on the above-stated findings, the ends of justice served by continuing the case
21
             as requested outweigh the interest of the public and the Defendants in a trial within
22
             the time prescribed by the Speedy Trial Act, 18 U.S.C. § 3161, et. seq. For the
23

24           purpose of computing time under the Speedy Trial Act within which trial must

25           commence, the time period from December 10, 2020 to March 11, 2021, inclusive, is
26
             deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:19-cr-00168-MCE Document 51 Filed 12/08/20 Page 4 of 5


 1               because it results from a continuance granted by the Court at Defendants’ request on
 2
                 the basis that the Court find the ends of justice served by taking such action outweigh
 3
                 the best interest of the public and the Defendants in a speedy trial.
 4
             10. Nothing in this Stipulation and Order shall preclude a finding that other provisions of
 5

 6               the Speedy Trial Act dictate that additional time periods are excludable from the

 7               period within which trial must commence.
 8
             Assistant U.S. Attorney James Conolly, Attorney Clemente Jimenez on behalf of
 9
     Defendant Angel Barraza Garcia, and Assistant Federal Defender Megan Hopkins on behalf of
10
     Defendant Doroteo Asueres Garcia have reviewed this document and authorized Todd D. Leras
11

12   via email to sign it on their behalf.

13   DATED: December 7, 2020
                                                            By     /s/ Todd D. Leras for
14
                                                                   JAMES CONOLLY
15                                                                 Assistant United States Attorney

16   DATED: December 7, 2020
                                                            By     /s/ Todd D. Leras for
17
                                                                   CLEMENTE JIMENEZ
18                                                                 Attorney for Defendant
                                                                   ANGEL BARRAZA GARCIA
19
     DATED: December 7, 2020
20
                                                            By     /s/ Todd D. Leras for
21                                                                 MEGAN HOPKINS
                                                                   Assistant Federal Defender
22                                                                 OFFICE OF THE FEDERAL
                                                                   DEFENDER
23
                                                                   Attorney for Defendant
24                                                                 DOROTEO ASUERES GARCIA

25   ///
26
     ///
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:19-cr-00168-MCE Document 51 Filed 12/08/20 Page 5 of 5


 1   DATED: December 7, 2020
 2
                                                           By     /s/ Todd D. Leras
 3                                                                TODD D. LERAS
                                                                  Attorney for Defendant
 4                                                                SAUL BARRAZA GARCIA
 5
                                                  ORDER
 6
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE
 7
     GOVERNMENT AND DEFENSE COUNSEL FOR ALL DEFENDANTS, IT IS HEREBY
 8

 9   ORDERED that the status conference in this matter, scheduled for December 10, 2020, is

10   VACATED. A new status conference is scheduled for March 11, 2021, at 10:00 a.m. The Court
11
     further finds, based on the representations of the parties and Defendants’ request, that the ends of
12
     justice served by granting the continuance outweigh the best interests of the public and the
13
     Defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C.
14

15   § 3161(h)(7)(A), B(iv) and Local Code T-4, to allow necessary attorney preparation taking into

16   consideration the exercise of due diligence for the period from December 10, 2020, up to and
17
     including March 11, 2021.
18
            IT IS SO ORDERED.
19
     Dated: December 7, 2020
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
